     Case 2:18-cv-02768-JAM-DB Document 65 Filed 12/07/20 Page 1 of 16


1

2

3

4

5

6

7

8                         UNITED STATES DISTRICT COURT

9                        EASTERN DISTRICT OF CALIFORNIA

10

11   DENISE WALLACE,                       No. 2:18-cv-02768-JAM-DB
12                  Plaintiff,
13         v.                              ORDER GRANTING IN PART AND
                                           DENYING IN PART PLAINTIFF’S
14   NATIONSTAR MORTGAGE, LLC,             MOTION FOR SUMMARY JUDGMENT AND
     individually and dba MR.              GRANTING IN PART AND DENYING IN
15   COOPER, and DOES 1-100,               PART DEFENDANTS’ MOTION FOR
     inclusive,                            SUMMARY JUDGMENT
16
                    Defendants.
17

18
          Denise Wallace (“Plaintiff”) filed suit against Nationstar
19
     Mortgage, LLC, Centex Home Equity, LLC, The Bank of New York
20
     Mellon, and The Mortgage Law Firm (“Defendants”) for breach of
21
     contract, negligent and intentional infliction of emotional
22
     distress, and slander of title and credit.         See First Am. Compl.
23
     (“FAC”), ECF No. 10.     The parties filed cross-motions for summary
24
     judgment on August 18, 2020, and September 1, 2020, respectively.
25
     See Pl.’s Mot. Summ. J. (“Pl.’s Mot.”), ECF No. 51; Defs.’ Mot.
26
     Summ. J. (“Defs.’ Mot.”), ECF No. 58.        Each side has opposed the
27
     other, see Pl.’s Opp’n, ECF No. 60; Defs.’ Opp’n, ECF No. 55, and
28
                                           1
     Case 2:18-cv-02768-JAM-DB Document 65 Filed 12/07/20 Page 2 of 16


1    replied, see Pl.’s Reply, ECF No. 60; Defs.’ Reply, ECF No. 61.

2          For the reasons set forth below, the Court GRANTS in part

3    and DENIES in part Plaintiff’s Motion for Summary Judgment and

4    GRANTS in part and DENIES in part Defendants’ Motion for Summary

5    Judgment.1

6

7            I.     FACTUAL ALLEGATIONS AND PROCEDURAL BACKGROUND

8          On August 24, 2004, Plaintiff obtained a $330,215.50 loan

9    from Centex Home Equity Company, LLC (“Centex”) that was secured

10   by her home located at 8194 Treecrest Avenue, Fair Oaks,

11   California.     Defs.’ Resp. to Pl.’s Undisputed Facts (“Pl.’s SUF”)

12   ¶¶ 1–2, ECF No. 56; Defs.’ Undisputed Facts (“Defs.’ SUF”) ¶ 1,

13   ECF No. 58-2; FAC ¶ 12; Pl.’s Decl. ¶ 2, ECF No. 51-4.

14   Nationstar Mortgage, LLC (“Nationstar”) has serviced the loan

15   since its inception.      Pl.’s SUF ¶ 4; Defs.’ SUF ¶ 3.      Plaintiff

16   fell behind on her loan payments soon after the loan originated.

17   Defs.’ SUF ¶ 4.      As a result, Nationstar offered her a loan

18   modification that was executed on August 27, 2008.          Defs.’ SUF

19   ¶¶ 5–6.      The 2008 loan modification stated that the unpaid

20   principal balance of the loan was $344,706.29.         Defs.’ SUF ¶ 7.
21         Sometime in 2009 and 2010 (exactly when, and for what

22   reason, is disputed), Plaintiff sought another loan modification

23   from Nationstar.      Pl.’s SUF ¶ 4; Defs.’ SUF ¶¶ 8–12.      On April

24   26, 2010, Nationstar sent Plaintiff a loan modification proposal.

25   Pl.’s SUF ¶ 5; Defs.’ SUF ¶ 13.       The 2010 loan modification

26
27     1 This motion was determined to be suitable for decision
     without oral argument. E.D. Cal. L.R. 230(g). The hearing was
28   scheduled for September 29, 2020.
                                      2
     Case 2:18-cv-02768-JAM-DB Document 65 Filed 12/07/20 Page 3 of 16


1    proposal contained, among other terms, a new unpaid principal

2    balance of $368,907.33 with a two-year fixed interest rate from

3    2010 to 2012.     Defs.’ SUF ¶ 14.    On April 29, 2010, Plaintiff

4    made a counteroffer to Nationstar’s loan modification proposal by

5    revising it.    Pl.’s SUF ¶ 7; Defs.’ SUF ¶ 15.       Plaintiff changed

6    several material terms, including changing the unpaid principal

7    balance to $168,907.33 with a fixed interest rate from 2010

8    onward.   Defs.’ SUF ¶ 15.

9           Nationstar denies having knowledge of the counteroffer in

10   April 2010.     Pl.’s SUF ¶ 7.   At the time Nationstar received

11   Plaintiff’s counteroffer, it believed it was merely a copy of its

12   original loan modification proposal.        Defs.’ SUF ¶ 16.

13   Accordingly, Nationstar implemented its original 2010 loan

14   modification in its record system, including an unpaid principal

15   of $368,907.33 and a two-year fixed interest rate.          Id.     At no

16   point in time did Nationstar send Plaintiff a mortgage loan

17   statement with her modified principal balance.         Defs.’ SUF ¶ 19.

18   And Nationstar sent Plaintiff monthly mortgage loan statements

19   from 2010 onward.     Id.   However, Nationstar admits it received an

20   email from Plaintiff on April 30, 2010, asking whether the
21   revised loan modification proposal had been received.          Pl.’s SUF

22   ¶ 9.    Daniel Gallegos, one of Nationstar’s foreclosure prevention

23   specialists replied to Plaintiff and acknowledged receipt.            Id.

24          Plaintiff claims that she made her first payment pursuant to

25   the revised loan modification proposal, which she considered the

26   operative agreement, on June 1, 2010.        Pl.’s SUF ¶ 11.
27   Nationstar denied any payment was made pursuant to that revised

28   proposal.   Id.    On March 5, 2012, Plaintiff received a letter
                                           3
     Case 2:18-cv-02768-JAM-DB Document 65 Filed 12/07/20 Page 4 of 16


1    from Nationstar informing her that the interest rate on her loan

2    would change from 3.250% to 7.000% on June 1, 2012.          Pl.’s SUF

3    ¶ 14; Defs.’ SUF ¶ 20.     This increase was contrary to Plaintiff’s

4    revision of the loan modification proposal but was in line with

5    Nationstar’s 2010 loan modification.         See Pl.’s SUF ¶ 14; Defs.’

6    SUF ¶ 14.   Nationstar denies ever accepting payment from

7    Plaintiff pursuant to the revised loan modification proposal.

8    Defs.’ SUF ¶ 27.    Any payments it received were pursuant to the

9    terms of the original 2010 loan modification.         Id.

10         Plaintiff filed the instant lawsuit in Sacramento County

11   Superior Court on August 28, 2018.        See Compl., ECF No. 1-1.

12   Defendants removed the case to federal court on October 15, 2018.

13   See Notice of Removal, ECF No. 1.         Plaintiff filed the First

14   Amended Complaint on November 8, 2018.        See FAC, ECF No. 10.

15   Plaintiff’s fifth cause of action for declaratory relief was

16   dismissed with prejudice on March 27, 2019.         See Order, ECF No.

17   22.   Plaintiff now seeks summary judgment on her first cause of

18   action and Defendants’ two counterclaims against her.          See

19   generally Pl.’s Mot.     Defendants seek summary judgment on all

20   four of Plaintiff’s remaining causes of action against them and
21   their two counterclaims against her.         See generally Defs.’ Mot.

22

23                                II.   OPINION

24         A.    Evidentiary Objections

25         Plaintiff raised several objections to Defendants’ evidence

26   in opposition to Defendants’ motion.         See Pl.’s Obj. to Def.’s
27   Evid., ECF No. 60-2; see also Pl.’s Resp. to Defs.’ Disputed

28   Facts, ECF No. 60-3.     Defendants responded to these objections.
                                           4
     Case 2:18-cv-02768-JAM-DB Document 65 Filed 12/07/20 Page 5 of 16


1    See Defs.’ Response to Pl.’s Obj., ECF No. 61-1.          The Court has

2    reviewed these evidentiary objections but declines to rule on

3    each individual objection as courts self-police evidentiary

4    issues on motions for summary judgment and a formal ruling is

5    unnecessary to the determination of this motion.          See Burch v.

6    Regents of the University of California, 433 F.Supp.2d 1110,

7    1118–1122 (E.D. Cal. 2006) (objections challenging the

8    characterization of the evidence are improper on a motion for

9    summary judgment).

10        B.    Judicial Notice

11        Plaintiff requests that the Court take judicial notice of

12   Defendants’ Answer and Affirmative Defenses to her First Amended

13   Complaint and Defendants’ Counterclaims at ECF No. 25.              Request

14   for Judicial Notice (“RJC”), ECF No. 51-2.         Defendants do not

15   oppose this request.     Rule 201 of the Federal Rules of Evidence

16   allows a court to take judicial notice of an adjudicative fact

17   that is “not subject to reasonable dispute,” because it (1) “is

18   generally known within the trial court’s territorial

19   jurisdiction”; or (2) “can be accurately and readily determined

20   from sources whose accuracy cannot reasonably be questioned.”
21   Fed. R. Evid. 201(a)-(b).

22        Thus, a court may take judicial notice of “undisputed

23   matters of public record . . .       including documents on file in

24   federal or state courts.”      Harris v. County of Orange, 682 F.3d

25   1126, 1132 (9th Cir. 2012).      The Court finds Plaintiff’s request

26   to judicially notice a pleading on the docket in the very same
27   action unnecessary.     Therefore, Plaintiff’s request for judicial

28   notice is denied.
                                           5
     Case 2:18-cv-02768-JAM-DB Document 65 Filed 12/07/20 Page 6 of 16


1          Defendants, for their part, request this court to take

2    judicial notice of the deed of trust executed by plaintiff on

3    August 24, 2004 and plaintiff’s first amended complaint filed in

4    this action. ECF No. 58-5. Defendants’ request for judicial

5    notice as to the first amended complaint is unnecessary and

6    therefore denied. Defendant’s request for judicial notice as to

7    the deed of trust is granted.

8          C.   Legal Standard

9          A Court must grant a party’s motion for summary judgment

10   “if the movant shows that there is no genuine dispute as to any

11   material fact and the movant is entitled to a judgment as a

12   matter of law.”     Fed. R. Civ. Proc. 56(a).      The movant bears the

13   initial burden of “informing the district court of the basis for

14   its motion, and identifying [the documents] which it believes

15   demonstrate the absence of a genuine issue of a material fact.”

16   Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986).          A fact is

17   material if it “might affect the outcome of the suit under the

18   governing law.”     Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

19   248 (1986).     Once the movant makes this initial showing, the

20   burden rests upon the nonmoving party to “set forth specific
21   facts showing that there is a genuine issue for trial.”             Id.   An

22   issue of fact is genuine if “the evidence is such that a

23   reasonable jury could return a verdict for the nonmoving party.”

24   Id.

25         D.   Analysis

26              1.     Breach of Contract
27         Both Plaintiff and Defendants seek summary judgment on

28   Plaintiff’s first cause of action for breach of contract.
                                           6
     Case 2:18-cv-02768-JAM-DB Document 65 Filed 12/07/20 Page 7 of 16


1    Plaintiff argues that the operative contract between Plaintiff

2    and Defendants was the 2010 loan modification that was revised

3    by Plaintiff and that Defendants breached that contract by

4    noticing default and attempting to foreclose on Plaintiff’s

5    home.   Pl.’s Mot. at 7–9.     Defendants argue the statute of

6    limitations for breach of contract in California bars

7    Plaintiff’s claim; the 2010 loan modification revised by

8    Plaintiff was not the operative contract; and the claim is also

9    barred by the statute of frauds.          Defs.’ Mot. at 6–13.

10        The statute of limitations for breach of a written contract

11   in California is four years.      See Cal. Civ. Proc. Code § 337(1);

12   see also Krieger v. Nick Alexander Imports, Inc., 234 Cal.App.3d

13   205, 220–21 (1991).     A cause of action for breach of contract

14   accrues at the time of the breach, and the statute of

15   limitations begins to run at that time regardless of whether any

16   damage is apparent or whether the injured party is aware of his

17   right to sue.    Perez-Encinas v. AmerUs Life Ins. Co., 468

18   F.Supp.2d 1127, 1134 (N.D. Cal. 2006) (citations omitted).

19        Plaintiff learned of Defendants’ alleged breach of contract

20   as early as May 11, 2010, when Nationstar sent her first monthly
21   mortgage loan statement.      See Loan Statements at 30, Ex. 6 to

22   Nationstar Decl., ECF No. 58-4.       The statement sets Plaintiff’s

23   principal loan balance at $368,907.33, not at $168,907.33, as

24   Plaintiff alleges it should have been.          Id.   Nationstar sent

25   Plaintiff monthly loan statements reflecting the higher

26   principal amount each month for every month after May 2010.
27   Defs.’ SUF ¶ 19.    Moreover, Plaintiff acknowledged the alleged

28   breach of contract on June 1, 2012, when she sent a letter to
                                           7
     Case 2:18-cv-02768-JAM-DB Document 65 Filed 12/07/20 Page 8 of 16


1    Nationstar disputing that the increased interest rate complied

2    with the terms of the loan modification agreement.          See Pl.’s

3    June 1, 2012, Letter at 35, Ex. 8 to Nationstar Decl., ECF No.

4    58-4.   Thus, Plaintiff knew of Nationstar’s purported breach as

5    far back as May 11, 2010, and, as a result, the statute of

6    limitations has long since run.

7         Plaintiff not only relies on her June 1, 2012, letter to

8    Nationstar in support of her own motion for summary judgment,

9    see Pl.’s Decl. ¶ 15, ECF No. 51-4; June 1, 2012, Letter, Ex. C

10   to Pl.’s Mot. at 19, ECF No. 51-4, but she does not dispute that

11   the statute of limitations has run in her opposition to

12   Defendants’ motion, see Pl.’s Opp’n at 2–4.         Therefore,

13   Plaintiff has conceded this point by silence.         See Ardente, Inc.

14   v. Shanley, Case No. 07-CV-4479-MHP, 2010 WL 546485 at *6 (N.D.

15   Cal. 2010) (“Plaintiff fails to respond to this argument and

16   therefore concedes it through silence.”); see also E.D. Cal.

17   L.R. 230(c).    Plaintiff failed to bring her claim for breach of

18   contract within the requisite time period and the claim is,

19   therefore, time barred.

20        Accordingly, the Court grants summary judgment in favor of
21   Defendants and against Plaintiff on Plaintiff’s first cause of

22   action for breach of contract.

23              2.    Emotional Distress

24        Defendants seek summary judgment on Plaintiff’s second and

25   third causes of action for negligent and intentional infliction

26   of emotional distress.     They argue that emotional distress
27   damages are not available; the two-year statute of limitations

28   has run; and Defendants’ conduct does not satisfy the elements
                                           8
     Case 2:18-cv-02768-JAM-DB Document 65 Filed 12/07/20 Page 9 of 16


1    of either a negligent or intentional infliction of emotional

2    distress claim.    Defs.’ Mot. at 14–20.      Negligent infliction of

3    emotional distress “is a form of the tort of negligence, to

4    which the elements of duty, breach of duty, causation and

5    damages apply.”    Huggins v. Longs Drugs Store Cal., Inc., 6

6    Cal.4th 124, 129 (1993).      A plaintiff must show “serious

7    emotional distress actually and proximately caused by wrongful

8    conduct on the part of a defendant who should have foreseen that

9    the conduct would cause such distress.”        Davenport v. Litton

10   Loan Servicing, LP, 725 F.Supp.2d 862, 884 (N.D. Cal. 2010)

11   (citation omitted).

12        In order to plead a claim of intentional infliction of

13   emotional distress, a plaintiff must allege: (1) extreme and

14   outrageous conduct by defendants; (2) intent to cause, or a

15   reckless disregard of the probability of causing, emotional

16   distress; (3) severe emotional suffering; and (4) actual and

17   proximate causation of emotional distress by defendants’

18   outrageous conduct.     Fletcher v. Western Nat’l Life Ins. Co., 10

19   Cal.App.3d 376, 394 (1970).

20        Plaintiff’s emotional distress claims are based solely on
21   Defendants’ allegedly wrongful foreclosure proceedings, stemming

22   from Defendants’ alleged breach of her revised loan modification

23   agreement.   See FAC ¶¶ 30–37 (“Defendants . . . owed a duty to

24   exercise due care toward Plaintiff by way of their relationship

25   vis-à-vis the loan and modification thereto.”).         Defendants

26   commenced foreclosure proceedings in April 2018.          Nationstar
27   Decl. ¶ 36, ECF No. 58-4.      However, emotional distress claims

28   are generally not available where the alleged wrongdoing results
                                           9
     Case 2:18-cv-02768-JAM-DB Document 65 Filed 12/07/20 Page 10 of 16


1    only in economic injury to the plaintiff, particularly when the

2    economic injury merely arises from a breach of contract.

3    Averbach v. Vnescheconombank, 280 F.Supp.2d 945, 960 (N.D. Cal.

4    2003) (citing Erlich v. Menezes, 21 Cal.4th 543, 555 (1999))

5    (“No California case has allowed recovery for emotional distress

6    arising solely out of property damage; moreover, a pre-existing

7    contractual relationship, without more, will not support a

8    recovery for mental suffering where the defendant’s tortious

9    conduct has resulted only in economic injury to the

10   plaintiff.”).

11         Thus, even assuming Plaintiff’s revised 2010 loan

12   modification agreement was the operative contract, and that

13   Defendants breached that contract in modifying the interest

14   rates and seeking to foreclose on Plaintiff’s property,

15   Plaintiff cannot maintain an emotional distress claim under

16   California law.     Only a claim sounding in contract law is

17   appropriate here.     Erlich, 21 Cal.4th at 552 (“Courts will

18   generally enforce the breach of a contractual promise through

19   contract law . . . .”) (internal quotation marks and citation

20   omitted).    And, as previously explained, Plaintiff’s breach of
21   contract claim is barred by the statute of limitations.

22         Accordingly, the Court grants summary judgment in favor of

23   Defendants and against Plaintiff on Plaintiff’s second and third

24   causes of action for negligent infliction of emotional distress

25   and intentional infliction of emotional distress.

26               3.    Slander of Title and Credit
27         Defendants seek summary judgment on Plaintiff’s fourth

28   cause of action for slander of title and credit.          Defendants
                                           10
     Case 2:18-cv-02768-JAM-DB Document 65 Filed 12/07/20 Page 11 of 16


1    argue they did not slander Plaintiff’s title because the

2    publication of the foreclosure documents is privileged, there is

3    nothing false about the foreclosure documents, and Plaintiff

4    cannot establish the necessary kind of pecuniary loss.           Defs.’

5    Mot. at 20–21.     Defendants also argue Plaintiff’s slander of

6    credit claim fails because it is preempted by the Federal Credit

7    Reporting Act (“FCRA”).      Id. at 21.

8          Slander of title is an unprivileged or malicious

9    publication of a false statement that disparages a plaintiff’s

10   title to real property and causes pecuniary damage to the

11   property’s owner.     Howard v. Schaniel, 113 Cal.App.3d 256, 262–

12   63 (1980).    To establish slander of title, there must be: (1) a

13   publication; (2) which is without privilege or justification and

14   thus with malice, express or implied; (3) is false, either

15   knowingly so or made without regard to its truthfulness; and

16   (4) causes direct and immediate pecuniary loss.          Id. at 263–64.

17         However, the recording of a notice of default and trustee

18   sale are privileged acts, upon which no tort claim, other than

19   malicious prosecution, may be based.        See Cal. Civ. Code

20   § 2924(d)(1) (“[t]he mailing, publication, and delivery of
21   notices as required by this section” shall constitute privileged

22   communications pursuant to Section 47); see also Kachlon v.

23   Markowitz, 168 Cal.App.4th 316, 333 (2008) (“We hold that

24   section 2924 deems the statutorily required mailing,

25   publication, and delivery of notices in         nonjudicial

26   foreclosure, and the performance of statutory nonjudicial
27   foreclosure procedures, to be privileged communications under

28   the qualified common-interest privilege of section 47,
                                           11
     Case 2:18-cv-02768-JAM-DB Document 65 Filed 12/07/20 Page 12 of 16


1    subdivision (c)(1).”).

2          In Kachlon, one of the plaintiffs alleged a slander of

3    title claim against the foreclosure and lien services company.

4    168 Cal.App.4th at 329.      There, the foreclosure company was

5    substituted in as trustee and was provided with, and relied

6    upon, inaccurate and disputed evidence when it recorded the

7    notice of default and commenced the nonjudicial foreclosure

8    proceedings.    Id. at 328–29.     The foreclosure company’s

9    liability depended on whether recording the notice of default

10   and its decision not to rescind the notice were wrongful.            Id.

11   at 333.    The court held that, notwithstanding the foreclosure

12   company’s reliance on inaccurate information, its recording of

13   the notice of default—a notice required by § 2924—was privileged

14   communication under the qualified common-interest privilege of

15   § 47(c)(1).    Id. at 343.

16         Here, too, the notice of default and notice of sale were

17   statutorily required by § 2924 and, thus, are privileged under

18   § 47(c)(1).    As in Kachlon, even if the Court assumes that

19   Defendants relied on the incorrect loan modification agreement

20   such that notice of default should not have been given, the
21   recording of a notice of default is nonetheless a privileged

22   act, upon which a claim for slander of title cannot be based.

23         Moreover, the evidence fails to show that Defendants acted

24   with malice.    “Mere negligence in making a sufficient inquiry

25   into the facts on which the statement was based does not, of

26   itself, relinquish the privilege.          Mere inadvertence or
27   forgetfulness, or careless blundering, is no evidence of

28   malice.”    Kachlon, 168 Cal.App.4th at 344 (internal quotation
                                           12
     Case 2:18-cv-02768-JAM-DB Document 65 Filed 12/07/20 Page 13 of 16


1    marks and citation omitted).        To constitute malice, the

2    negligence must be so significant to evidence “a wanton and

3    reckless disregard of the consequences and of the rights and of

4    the feelings of others.”      Id.

5           Nationstar can best be described as negligent in failing to

6    recognize that Plaintiff sent it a revised version of its loan

7    modification proposal.      No evidence suggests it acted with ill

8    will or with reckless disregard for the truth of the notice of

9    default.    Before recording the notice of default, Nationstar had

10   mailed Plaintiff loan statements reflecting the higher principal

11   every month from May 2010 onward.          Defs.’ SUF ¶ 19.   It was

12   clearly under the impression that its original loan modification

13   agreement was in effect.      Its business records confirm as much.

14   See Exs. 7, 10, 11 to Nationstar Decl., ECF No. 58-4.           Nothing

15   suggests Nationstar acted with malice.         Having reached this

16   conclusion, it is not necessary to address the other elements of

17   the tort as applied to this case.          See Howard, 113 Cal.App.3d at

18   265.   Defendants are entitled to be relieved of liability for

19   Plaintiff’s slander of title claim.

20          Finally, to the extent Plaintiff’s slander of credit claim
21   is based on credit reporting, it is preempted by the FCRA.             See

22   Townsend v. Chase Bank USA N.A., 2009 WL 426393 at *3–4 (C.D.

23   Cal. 2009) (“The FCRA thus preempts all matters regulated by

24   Section 1681s-2(a), which broadly states the various duties of

25   furnishers of credit information to provide accurate information

26   to credit reporting agencies.”).       “Federal courts in California
27   have consistently held that the FCRA preempts both statutory and

28   common law claims under state law against furnishers of
                                           13
     Case 2:18-cv-02768-JAM-DB Document 65 Filed 12/07/20 Page 14 of 16


1    information for failing to properly investigate and report

2    allegedly erroneous information.”            Id.

3          Accordingly, the Court grants summary judgment in favor of

4    Defendants and against Plaintiff on Plaintiff’s fourth cause of

5    action for slander of title and credit.

6                4.   Fraud Counterclaim

7          Plaintiff seeks summary judgment on Defendants’ first

8    counterclaim alleging she committed fraud by surreptitiously

9    altering the loan modification agreement.          See Answer and

10   Counterclaim ¶¶ 39–44, ECF No. 25.           Plaintiff argues Defendants

11   cannot establish fraud because there was no misrepresentation.

12   Pl.’s Mot. at 9–11.     “Fraud is an intentional tort, the elements

13   of which are (1) misrepresentation; (2) knowledge of falsity;

14   (3) intent to defraud, i.e., to induce reliance; (4) justifiable

15   reliance; and (5) resulting damage.”           Conrad v. Bank of America,

16   45 Cal.App.4th 133, 155 (1996).         To establish a fraud claim, all

17   elements of the claim must be plead and proven in full,

18   factually and specifically.       Id.

19         The Court agrees with Plaintiff that Defendants have failed

20   to establish misrepresentation.         While Plaintiff’s revised loan
21   modification agreement was not covered in red ink, she did fax

22   it over to Nationstar with a coversheet with the subject line,

23   “Revised Loan Modification.”       See Revised Loan Modification, Ex.

24   A to Pl.’s Mot., ECF No. 51-4 (emphasis added).          That Nationstar

25   failed to notice the subject of the fax, or other alterations to

26   the loan modification indicating it had been revised, does not
27   mean that Plaintiff intentionally concealed her changes to the

28   original loan modification proposal.           Absent any evidence to
                                             14
     Case 2:18-cv-02768-JAM-DB Document 65 Filed 12/07/20 Page 15 of 16


1    support misrepresentation, Defendants’ fraud counterclaim

2    necessarily fails.     Wilhelm v. Pray, Price, Williams & Russell,

3    186 Cal.App.3d 1324, 1332 (1986) (“The absence of any one of

4    these required elements will preclude recovery.”).

5          Accordingly, the Court grants summary judgment in favor of

6    Plaintiff and against Defendants on Defendants’ first

7    counterclaim for fraud.

8                5.   Unjust Enrichment Counterclaim

9          Plaintiff also seeks summary judgment on Defendants’ second

10   counterclaim for unjust enrichment.        Plaintiff argues that she

11   was not unjustly enriched because she did not receive a benefit

12   that was unfairly obtained at Nationstar’s expense.           Pl.’s Mot.

13   at 12–14.    Defendants claim Plaintiff was unjustly enriched “by

14   altering the terms of the [loan modification agreement] and not

15   bringing such material alterations to Defendants’ attention in a

16   timely manner, [she] received a benefit at the expense of

17   Defendants.”     See Answer and Counterclaim ¶ 46.

18         Under California law, “the elements of unjust enrichment are

19   receipt of a benefit and unjust retention of the benefit at the

20   expense of another.”      Berger v. Home Depot USA, Inc., 741 F.3d
21   1061, 1070 (9th Cir. 2014).       “This equitable test does not turn

22   merely on the transfer of money or other benefits from one party

23   to another—it requires injustice.”         Id. (citing Doe I v. Wal-Mart

24   Stores, Inc., 572 F.3d 677, 684 (9th Cir. 2009).          As explained

25   above, Plaintiff did point out that she revised Defendants’ loan

26   modification proposal.      Her failure to make her revisions
27   sufficiently obvious does not give the Court grounds to find she

28   intended to deceive Defendants.       Contra Lectrodryer v. SeoulBank,
                                           15
     Case 2:18-cv-02768-JAM-DB Document 65 Filed 12/07/20 Page 16 of 16


1    77 Cal.App.4th 723, 726–27 (2000) (where the court found ample

2    evidence that an exporter of industrial equipment obtained a

3    letter of credit from a bank to pay the plaintiff but the bank

4    refused to do so even though the letter of credit was intended to

5    be pre-paid).    Any benefit she received from Nationstar’s failure

6    to carefully read what she faxed back to them can hardly be

7    characterizes as “injustice.”

8          Accordingly, the Court grants summary judgment in favor of

9    Plaintiff and against Defendants on Defendants’ second

10   counterclaim for unjust enrichment.

11

12                                III.    ORDER

13         For the reasons set forth above:

14         (1)   Plaintiff’s Motion for Summary Judgment on her First,

15   Cause of Action is DENIED.

16         (2)   Plaintiff’s Motion for Summary Judgment on Defendants’

17   First and Second Counterclaims is GRANTED.

18         (3)   Defendants’ Motion for Summary Judgment on Plaintiff’s

19   First, Second, Third, and Fourth Causes of Action is GRANTED; and

20         (4)   Defendants’ Motion for Summary Judgment on their First
21   and Second Counterclaims is DENIED.

22         The Clerk of the Court is ordered to close the case.

23         IT IS SO ORDERED.

24   Dated: December 7, 2020

25

26
27

28
                                           16
